DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 7/31/2021.  Claims 1-12 previously canceled. Claims 13-23  previously amended.  Claims 24-32 added in previous response .  Claims 13-32 are pending and an action on the merits is as follows.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 13-32 are provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 15, 23-27 of copending application 16/526,  527 NOA mailed on 6/18/21, patent number not issued. Although the claims at issue are not identical, they are not patentably distinct from each other 
	Whereas in claim 23 of the allowed application , the applicant claims:  A method of reading an indicator, the method comprising: optically scanning an image of the indicator to obtain color values for pixels in the image, wherein the indicator includes a two-dimensional barcode symbol provided on a substrate and at least one dynamic indicator, wherein the at least one dynamic indicator is provided in a space on the substrate surrounding the barcode symbol; constructing a scanned pixel map containing the color values in the two-dimensional barcode symbol and the at least one dynamic indicator; processing the pixels in the scanned pixel map to assign a binary color value 
The instant claims obviously encompass the claimed invention of the allowed claims of US Application No. 16/526, 527  (NOA mailed on 6/18/21) and differ only by terminology which is well within the level of one of ordinary skill in the art. Reading claims 13-32 of the application in the light of specification, the examiner finds that claims 13-32 merely recite and obvious variant of the invention already  allowed  in claims 10, 6, 10, 13,  15, 23-27  of US Application No. 16/526,  527.

The correspondence of claims is as follows:
Claim 13 of the instant claim corresponds to claim  23 of the 527 application.
Claim 14 of the instant claim corresponds to claim 24 of the 527 application.
Claim 15 of the instant claim corresponds to claim 25 of the 527 application.
Claim 16 of the instant claim corresponds to claim 26 of the 527 application.
Claim 17 of the instant claim corresponds to claim 27 of the 527 application.
Claim 18 of the instant claim corresponds to claim 13 of the 527 application.

Claim 20 of the instant claim corresponds to claims 23 and 25 of the 527 application.
Claim 21 of the instant claim corresponds to claim 24 of the 527 application.
Claim 22 of the instant claim corresponds to claim 23 of the 527 application.
Claim 23 of the instant claim corresponds to claim 25 of the 527 application.
Claim 24 of the instant claim corresponds to claim 23 of the 527 application.
Claim 25 of the instant claim corresponds to claim 6 of the 527 application.
Claim 26 of the instant claim corresponds to claim 6 of the 527 application.
Claim 27 of the instant claim corresponds to claim 10 of the 527 application.
Claim 28 of the instant claim corresponds to claim 16 of the 527 application.
Claim 29 of the instant claim corresponds to claim 23 of the 527 application.
Claim 30 of the instant claim corresponds to claim 6 of the 527 application.
Claim 31 of the instant claim corresponds to claim 10 of the 527 application.
Claim 32 of the instant claim corresponds to claim 15 of the 527 application

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7/30/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 16/526, 527  which is owned by Applicant .   

Conclusion
The following references are cited but not relied upon:  
Edmonds et al. discloses Averaging or "smoothing" techniques are used to reduce image "noise." One "smoothing" approach involves replacing each pixel value with the averaged grayscale value for a matrix of pixels centered about the target pixel.
Look 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887